DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 06/13/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morris (US 10587505 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterwald (US 20180146413 A1) in view of Morris (US 10587505 B1) and further in view of Morris (US 10476788 B1) hereinafter Morris II.

Regarding Claim 1 and 12

Wetterwald teaches:  

A data transmission method, comprising: receiving, by a forwarding node, a data packet, wherein a label stack of the data packet comprises a path identifier (path-ID), wherein the path-ID is an identifier of a constrained path, wherein the constrained path is a path that consists of at least two nodes arranged in a specific order (¶13 source route path (path ID) specified within a source route header ¶10 a source route header specifying a hop-by-hop path (at least two nodes arranged in a specific order) for reaching a destination (constrained path) ¶19 a hop-by-hop path source route path (e.g., “23-12-11-21”) (path ID) ¶20 ); 

determining, by the forwarding node, that the forwarding node is a node on the constrained path (¶31 a network device 12 can determine whether it is identified as following the next-hop device (identified in the destination address field 26) in the hop-by-hop path based on whether its corresponding IP address is in the source routing header 20, would determine that its corresponding IP address is not in the source routing header 20 (and therefore not part of the hop-by-hop path), and the processor circuit 42 of the network device “13” 12 would drop the wireless data packet) 

Wetterwald does not teach:

and wherein the path-ID identifies the constrained path while avoiding identifying, in the path-ID, nodes forming the constrained path;

selecting, by the forwarding node, a target label/target address from a local available label block/address block according to the path-ID and according to a preset rule, wherein the label block/address block comprises at least one label/address; 

and wherein the target label/target address is a multi-protocol label switching (MPLS) label that is determined by the forwarding node and stored at the forwarding node and that is associated with the path ID and a corresponding target interface;

searching for, by the forwarding node, the corresponding target interface according to the target label/target address; and 

forwarding, by the forwarding node, the data packet through the target interface.

Morris teaches:

and wherein the path-ID identifies the constrained path while avoiding identifying, in the path-ID, nodes forming the constrained path  (col 33 lines 35-55 Identifying a next network interface may include performing a mapping (because it does not contain the nodes forming the constrained path) and/or lookup that maps a portion of a path segment identifier (path ID of the constrained path) identifying a network path to a next node to an identifier that identifies a NIC 405a to a link layer component 407a. A next network interface may be identified by mapping a path segment identifier to a link layer address by means of a lookup table or record associating the path segment identifier with the link layer address (the need to reference the table that associated the path segment identifier with a link layer address indicates that the path ID does not include the nodes forming the constrained path));

and wherein the target label/target address is a multi-protocol label switching (MPLS) label that is determined by the forwarding node and stored at the forwarding node and that is associated with the path ID and a corresponding target interface (col 2 lines 55-57 Multiprotocol Label Switching (MPLS) network protocol, col 33 lines 35-55 Identifying a next network interface may include performing a mapping (performed by the forwarding node, stored table at the forwarding table ) and/or lookup that maps a portion of a path segment identifier (path ID of the constrained path) identifying a network path to a next node to an identifier that identifies a NIC 405a (corresponding target interface) to a link layer component 407a. A next network interface may be identified by mapping a path segment identifier to a link layer address by means of a lookup table or record associating the path segment identifier with the link layer address);

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald in light of Morris in order to provide a system for routing based on a path-based protocol address (Morris col 2 lines 45-50).

Wetterwald-Morris does not teach:

selecting, by the forwarding node, a target label/target address from a local available label block/address block according to the path-ID and according to a preset rule, wherein the label block/address block comprises at least one label/address; 

searching for, by the forwarding node, the corresponding target interface according to the target label/target address; and 

forwarding, by the forwarding node, the data packet through the target interface.

Morris II teaches: 

selecting, by the forwarding node, a target label/target address from a local available label block/address block according to the path-ID and according to a preset rule, wherein the label block/address block comprises at least one label/address (fig. 2 step 204 col 3 lines 10 -25 using the path information (according to path ID), via the first path segment, of first data from the current node (forwarding node) to a network interface of the path node, wherein the first path segment (target label) is selected, based on at least one of the first policy, a table, or a metric, from a plurality of path segments, including at least one multi-hop path segment, that are capable of communicatively coupling the current node and the network interface of the path node, 

col 13 lines 45-50 “Path information” is any information that identifies a network path and/or a hop path for data transmitted via one or more specified network protocols; 

searching for, by the forwarding node, a corresponding target interface according to the target label/target address (fig. 2 step 206 col 30 lines 35-503, determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment, a system for routing based on a path-based protocol address includes means for determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment); and 

forwarding, by the forwarding node, the data packet through the target interface (fig. 2 step 208 col 31 lines 30-45, sending, via the current-next network interface, the data to the next node).


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris in light of Morris II in order to provide a system for routing based on a path-based protocol address (Morris col 2 lines 45-50).



Regarding Claim 10
Wetterwald teaches:
A data transmission method, comprising: receiving, by a source node, a data packet (¶20 in response to receiving the wireless data packet 16 and detecting its IP address in the destination address field); 

determining, by the source node, a target customer edge (CE) according to a destination internet protocol (IP) address of the data packet (¶20 in response to receiving the wireless data packet 16 and detecting its IP address in the destination address field); 

determining, by the source node, a path identifier (path-ID) and a corresponding next- hop node according to the target CE, wherein the path-ID is an identifier of a constrained path, wherein the constrained path is a path that consists of at least two nodes arranged in a specific order, wherein the next-hop node is a next node that is on the constrained path and that is relative to the source node, and wherein the target node is a last node on the constrained path (¶10 a source route header (path ID) specifying a hop-by-hop path (at least two nodes arranged in a specific order) for reaching a destination (constrained path) ¶20, ¶31 a network device 12 can determine whether it is identified as following the next-hop device (identified in the destination address field 26) in the hop-by-hop path based on whether its corresponding IP address is in the source routing header 20, would determine that its corresponding IP address is not in the source routing header 20 (and therefore not part of the hop-by-hop path), and the processor circuit 42 of the network device “13” 12 would drop the wireless data packet);

Wetterwald does not teach:

identifies the constrained path while avoiding identifying, in the path-ID, nodes forming the constrained path

 pushing, by the source node, the path-ID into a label stack of the data packet; 

and sending, by the source node, the data packet to the next-hop node; 

Morris teaches:

identifies the constrained path while avoiding identifying, in the path-ID, nodes forming the constrained path (col 33 lines 35-55 Identifying a next network interface may include performing a mapping (because it does not contain the nodes forming the constrained path, performed by the forwarding node, stored table at the forwarding table ) and/or lookup that maps a portion of a path segment identifier (path ID of the constrained path) identifying a network path to a next node to an identifier that identifies a NIC 405a (corresponding target interface) to a link layer component 407a. A next network interface may be identified by mapping a path segment identifier to a link layer address by means of a lookup table or record associating the path segment identifier with the link layer address);

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald in light of Morris in order to provide a system for routing based on a path-based protocol address (Morris col 2 lines 45-50).

Wetterwald-Morris does not teach:

 pushing, by the source node, the path-ID into a label stack of the data packet; 

and sending, by the source node, the data packet to the next-hop node; 

Morris II teaches:

pushing, by the source node, the path-ID into a label stack of the data packet (fig. 2 step 204 col 3 lines 10 -25 using the path information (according to path ID), via the first path segment, of first data from the current node (forwarding node) to a network interface of the path node, wherein the first path segment (target label) is selected, based on at least one of the first policy, a table, or a metric, from a plurality of path segments, including at least one multi-hop path segment, that are capable of communicatively coupling the current node and the network interface of the path node); 

and sending, by the source node, the data packet to the next-hop node (fig. 2 step 206 col 30 lines 35-503, determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment, a system for routing based on a path-based protocol address includes means for determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris in light of Morris II in order to provide a system for routing based on a path-based protocol address (Morris col 2 lines 45-50).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterwald-Morris-Morris II as applied to claim 1 above, and further in view of Nandagopal (US 20090135816 A1).

Regarding Claim 2 and 13

Wetterwald-Morris-Morris II teaches:

The method according to claim 1.

Wetterwald-Morris-Morris II does not teach:

The method according to claim 1, wherein the preset rule comprises selecting, as the target label/target address, an Xth label/address from the label block/address block in a preset order using a value of the path-ID as an offset X, wherein the preset order is an order of label/address values arranged in ascending order.

Nandagopal teaches:

The method according to claim 1, wherein the preset rule comprises selecting, as the target label/target address, an Xth label/address from the label block/address block in a preset order using a value of the path-ID as an offset X, wherein the preset order is an order of label/address values arranged in ascending order (¶41 IP address assignment scheme, the x_i address gaps are sorted in ascending order, and the address gap having the smallest associated gap size is selected as the address gap from which an IP address is assigned).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II in light of Nandagopal in order to provide address assignment in mobile networks, providing an improved IP address assignment resulting in significant reductions in routing/forwarding table size (Nandagopal ¶16).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterwald-Morris-Morris II as applied to claim 1 above, and further in view of Natarajan (US 20160301608 A1).

Regarding Claim 3 and 15
Wetterwald-Morris-Morris II teaches:

The method according to claim 1.

Morris II teaches:

The method according to claim 1, further comprising performing, before the receiving the data packet: receiving, by the forwarding node, a path information data packet, wherein the path information data packet comprises the constrained path and the path-ID (fig. 2 step 204 col 3 lines 10 -25 using the path information (according to path ID), via the first path segment (constrained path), of first data from the current node (forwarding node) to a network interface of the path node, col 13 lines 45-50 “Path information” is any information that identifies a network path and/or a hop path for data transmitted via one or more specified network protocols); 

determining, by the forwarding node, a next-hop node according to the constrained path, wherein the next-hop node is a next node that is on the constrained path and that is relative to the forwarding node (fig. 2 step 206 col 30 lines 35-503, determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment, a system for routing based on a path-based protocol address includes means for determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment); 

determining, by the forwarding node, the target interface according to the next-hop node (fig. 2 step 206 col 30 lines 35-503, determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment, a system for routing based on a path-based protocol address includes means for determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment); 

selecting, by the forwarding node, the target label/target address from the label block/address block according to the path-ID and according to the preset rule(fig. 2 step 204 col 3 lines 10 -25 using the path information (according to path ID), via the first path segment, of first data from the current node (forwarding node) to a network interface of the path node, wherein the first path segment (target label) is selected, based on at least one of the first policy, a table, or a metric, from a plurality of path segments, including at least one multi-hop path segment, that are capable of communicatively coupling the current node and the network interface of the path node; 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris in light of Morris II in order to provide a system for routing based on a path-based protocol address (Morris col 2 lines 45-50).

Wetterwald-Morris-Morris II does not teach:

and storing, by the forwarding node, the target label/target address and the target interface in a manner relating the target label/target address and the target interface.

Natarajan teaches: 

and storing, by the forwarding node, the target label/target address and the target interface in a manner relating the target label/target address and the target interface (¶41 table 400 is a sub-LAG egress LLDP egress table that comprises a column for storing routing MAC addresses 404 and a column for corresponding port lists 406 that each represent a subset of egress ports).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II in light of Natarajan in order to provide a methods of routing data in a multipathing domain, such as a Virtual Link Trunking (VLT) network configuration (Natarajan ¶4).


Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterwald-Morris-Morris II as applied to claim 1 above, and further in view of Wijnands (US 20070104194 A1).


Regarding Claim 4 and 14

Wetterwald-Morris-Morris II does not teach:
The method according to claim 3, wherein the storing the target label/target address and the target interface in a manner relating the target label/target address and the target interface comprises: storing, by the forwarding node, the target label and the target interface in a target entry of a label forwarding information base (LFIB) in a manner relating the target label and the target interface, wherein the target label is stored in an incoming label of the target entry, and the target interface is stored in an outbound interface of the target entry.

Wijnands teaches:

The method according to claim 3, wherein the storing the target label/target address and the target interface in a manner relating the target label/target address and the target interface comprises: storing, by the forwarding node, the target label and the target interface in a target entry of a label forwarding information base (LFIB) in a manner relating the target label and the target interface, wherein the target label is stored in an incoming label of the target entry, and the target interface is stored in an outbound interface of the target entry (¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values ¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information, forwards the packet over the outgoing interface).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II in light of Winjands in order for transporting a multicast datastream across a transport network by building a transport tree using a transport tree identifier that includes encoded information about the multicast datastream (Winjands ¶1).


Regarding Claim 7 and 16
Wetterwald-Morris-Morris II -Wijnands teaches:

The method according to claim 3.

Wijnands teaches:

The method according to claim 3, wherein the storing the target label/target address and the target interface in a manner relating the target label/target address and the target interface comprises: storing, by the forwarding node, the target address and the target interface in a target entry of a forwarding information base (FIB) in a manner relating the target address and the target interface, wherein the target label is stored in an address of the target entry, and wherein the target interface is stored in an interface of the target entry (¶13 packets pass from a source to a destination on a hop-by-hop basis, ¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values, ¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II in light of Winjands in order for transporting a multicast datastream across a transport network by building a transport tree using a transport tree identifier that includes encoded information about the multicast datastream (Winjands ¶1).

Regarding Claim 11
Wetterwald-Morris-Morris II teaches:

The method according to claim 10.

Morris II teaches:

The method according to claim 10, further comprising performing, before the source node determines the path-ID and the corresponding next-hop node: receiving, by the source node, a path information data packet, wherein the path information data packet comprises the constrained path and the path-ID (fig. 2 step 204 col 3 lines 10 -25 using the path information (according to path ID), via the first path segment, of first data from the current node (forwarding node) to a network interface of the path node, wherein the first path segment (target label) is selected, based on at least one of the first policy, a table, or a metric, from a plurality of path segments, including at least one multi-hop path segment, that are capable of communicatively coupling the current node and the network interface of the path node, 

col 13 lines 45-50 “Path information” is any information that identifies a network path and/or a hop path for data transmitted via one or more specified network protocols; 

determining, by the source node, the next-hop node and the target node according to the constrained path (fig. 2 step 206 col 30 lines 35-503, determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment, a system for routing based on a path-based protocol address includes means for determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment); 

determining, by the source node, the target CE according to the target node ((fig. 2 step 206 col 30 lines 35-503, determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment, a system for routing based on a path-based protocol address includes means for determining, based on the current-next path segment identifier, a current-next network interface that is included in the current-next path segment); and 

Wetterwald-Morris-Morris II does not teach:

storing, by the source node, the target CE, the next-hop node, and the path-ID in a manner relating the target CE, the next-hop node, and the path-ID.

Wijnands teaches:

storing, by the source node, the target CE, the next-hop node, and the path-ID in a manner relating the target CE, the next-hop node, and the path-ID (¶13 packets pass from a source to a destination on a hop-by-hop basis, ¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values, ¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information (path ID)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II in light of Winjands in order for transporting a multicast datastream across a transport network by building a transport tree using a transport tree identifier that includes encoded information about the multicast datastream (Winjands ¶1).




Claims 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterwald-Morris-Morris II -Winjands as applied to claim 4 above, and further in view of Wang (US 20180287935 A1).


Regarding Claim 5 and 18
Wetterwald-Morris-Morris II -Winjands teaches:

The method according to claim 4.

Winjands teaches:

determining, by the forwarding node, an interface corresponding to the next-hop node as the target interface (¶13 packets pass from a source to a destination on a hop-by-hop basis, ¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values); and 

storing, by the forwarding node, the path-ID in an outgoing label of the target entry (¶13 packets pass from a source to a destination on a hop-by-hop basis, ¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values, ¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information (path ID), .
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II in light of Winjands in order for transporting a multicast datastream across a transport network by building a transport tree using a transport tree identifier that includes encoded information about the multicast datastream (Winjands ¶1).



Wetterwald-Morris-Morris II -Winjands does not teach:

The method according to claim 4, wherein the determining the target interface according to the next-hop node comprises: determining, by the forwarding node, that the next-hop node is a neighbor node of the forwarding node;

Wang teaches:

The method according to claim 4, wherein the determining the target interface according to the next-hop node comprises: determining, by the forwarding node, that the next-hop node is a neighbor node of the forwarding node (¶138 determining the neighbor node, or next-hop node, from the forwarding node for reaching the destination node, If the neighbor node is not BIER-enabled (“no” branch of decision step 1706), subsequent nodes along the path to the destination node are checked until a BIER-enabled node is found); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II -Winjands in light of Wang in order to provide a multicast transmission that delivers multicast packets (packets that traditionally include information identifying a multicast group, such as a multicast group address) from a source to multiple receivers without unduly burdening the source (Wang ¶38).


Regarding Claim 6 and 17

Wetterwald-Morris-Morris II -Winjands-Wang teaches:

The method according to claim 4.

Wang teaches:

The method according to claim 4, wherein the determining the target interface according to the next-hop node comprises: determining, by the forwarding node, that the next-hop node is not a neighbor node of the forwarding node (¶138 determining the neighbor node, or next-hop node, from the forwarding node for reaching the destination node, If the neighbor node is not BIER-enabled (“no” branch of decision step 1706), subsequent nodes along the path to the destination node are checked until a BIER-enabled node is found); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II -Winjands in light of Wang in order to provide a multicast transmission that delivers multicast packets (packets that traditionally include information identifying a multicast group, such as a multicast group address) from a source to multiple receivers without unduly burdening the source (Wang ¶38).


Wijnands teaches:

selecting, by the forwarding node, the target interface from an interface other than an interface through which the data packet is received (¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values, ¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information); 

storing, by the forwarding node, an identifier of the next-hop node in an outgoing label of the target entry (¶13 packets pass from a source to a destination on a hop-by-hop basis, ¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values, ¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information (path ID); and 

wherein the method further comprises: pushing, by the forwarding node before the forwarding the data packet through the target interface, the identifier of the next-hop node into the label stack of the data packet (¶13 packets pass from a source to a destination on a hop-by-hop basis, ¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values, ¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II in light of Winjands in order for transporting a multicast datastream across a transport network by building a transport tree using a transport tree identifier that includes encoded information about the multicast datastream (Winjands ¶1).


Regarding Claim 8 and 19
Wetterwald-Morris-Morris II -Winjands teaches:

The method according to claim 7.

Wijnands teaches:

determining, by the forwarding node, an interface corresponding to the next-hop node as the target interface (¶13 packets pass from a source to a destination on a hop-by-hop basis, ¶15 create and maintain a label forwarding information base (LFIB) that indicates where and how to forward packets with specific label values, ¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information)..
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II in light of Winjands in order for transporting a multicast datastream across a transport network by building a transport tree using a transport tree identifier that includes encoded information about the multicast datastream (Winjands ¶1).


Wetterwald-Morris-Morris II -Winjands does not teach:

The method according to claim 7, wherein the determining the target interface according to the next-hop node comprises: determining, by the forwarding node, that the next-hop node is a neighbor node of the forwarding node;

Wang teaches:
The method according to claim 7, wherein the determining the target interface according to the next-hop node comprises: determining, by the forwarding node, that the next-hop node is a neighbor node of the forwarding node (¶138 determining the neighbor node, or next-hop node, from the forwarding node for reaching the destination node, If the neighbor node is not BIER-enabled (“no” branch of decision step 1706), subsequent nodes along the path to the destination node are checked until a BIER-enabled node is found); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II -Winjands in light of Wang in order to provide a multicast transmission that delivers multicast packets (packets that traditionally include information identifying a multicast group, such as a multicast group address) from a source to multiple receivers without unduly burdening the source (Wang ¶38).

Regarding Claim 9 and 20
Wetterwald-Morris-Morris II -Winjands-Wang teaches:

The method according to claim 7.

Wang teaches:

The method according to claim 7, wherein the determining the target interface according to the next-hop node comprises: determining, by the forwarding node, that the next-hop node is not a neighbor node of the forwarding node (¶138 determining the neighbor node, or next-hop node, from the forwarding node for reaching the destination node, If the neighbor node is not BIER-enabled (“no” branch of decision step 1706), subsequent nodes along the path to the destination node are checked until a BIER-enabled node is found); 

selecting, by the forwarding node, the target interface from an interface other than an interface through which the data packet is received (¶87 At a BIER-Tr forwarding node, the tree ID and set ID values carried by the message are used to select the appropriate forwarding table entries to be used, ¶157  selecting the BIER forwarding table (or forwarding table portion) corresponding to a tree ID carried by the received BIER message); and 

storing, by the forwarding node, an address of the next-hop node in the address of the target entry (¶22 Each entry in the LFIB consists of an incoming label (the LFIB index) and one or more subentries of the form: outgoing label, outgoing interface, and outgoing link-level information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wetterwald-Morris-Morris II -Winjands in light of Wang in order to provide a multicast transmission that delivers multicast packets (packets that traditionally include information identifying a multicast group, such as a multicast group address) from a source to multiple receivers without unduly burdening the source (Wang ¶38).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445